Citation Nr: 1228779	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Janec, Counsel

INTRODUCTION

The Veteran had active service from May 19 to June 24, 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Veteran filed a written request for a Travel Board hearing with regard to all of the issues on appeal.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2011).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing at the Muskogee, Oklahoma RO before a Veterans Law Judge.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


